Citation Nr: 0516547	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  03-17 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Entitlement to service connection for the residuals of a 
right fifth finger crush injury.

2.	Entitlement to service connection for Diabetes Mellitus.

3.	Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to July 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that denied the veteran's claims of 
entitlement to service connection for the above noted 
disabilities.  A hearing before the undersigned Acting 
Veterans Law Judge at the RO (i.e. a travel board hearing) 
was held in April 2004.

The issue of entitlement to service connection for the 
residuals of a right fifth finger crush injury is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

The Board also notes that, during the veteran's hearing 
testimony in April 2004, he appeared to raise the issues of 
entitlement to service connection for an eye disorder and a 
psychiatric disorder.  As such, these issues are referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.	Diabetes Mellitus was first clinically diagnosed many 
years after service, and is not of service origin or 
related to any events therein.

2.	Hypertension was first clinically diagnosed many years 
after service, and is not of service origin or related 
to any events therein.


CONCLUSIONS OF LAW

1.	Diabetes Mellitus was not incurred in or aggravated by 
active service nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).

2.	Hypertension was not incurred in or aggravated by active 
service nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA or the Act) and 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) essentially eliminated the well-
grounded requirement and modify VA's duties to notify and 
assist claimants; however, the new law also provides that VA 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. §§ 5103, 5103A, 
5107(a) (West 2002); 38 C.F.R. § § 3.159(a)-(c) (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter the 
Court) held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A) and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide; and that, furthermore, in what can be considered 
a fourth element of the requisite notice, VA must also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim, under 
38 C.F.R. § 3.159(b).  

That said, it is noted that the June 2003 Statement of the 
Case (SOC) and February 2004 Supplemental Statement of the 
Case (SSOC) advised the veteran of the laws and regulations 
pertaining to his claims.  These documents informed the 
veteran of the evidence of record and explained the reasons 
and bases for the denial of his claims of entitlement to 
service connection for diabetes mellitus and hypertension.  

The RO also sent the veteran a letter in November 2001 that 
told him what evidence was necessary to establish service 
connection, what evidence the RO would obtain and what he 
could do to help obtain additional evidence.  This letter 
also essentially asked him to provide any evidence in his 
possession that pertains to the claims.

Thus, the Board finds that the VCAA notice requirements have 
been met and points out that such notice was initially 
provided prior to the April 2002 decision.  

The record discloses that VA has met its duty to assist the 
veteran in obtaining any relevant evidence available to 
substantiate his claims.  All available relevant records 
identified have been obtained and associated with the claims 
folder.  The veteran received a hearing before the 
undersigned Acting Veterans Law Judge during the course of 
this appeal.  The need for any further assistance will be 
addressed at the conclusion of this decision.  

VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal, as to 
the issues of service connection for diabetes and 
hypertension, at this juncture poses no risk of prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993


Background

The veteran contends that service connection is warranted for 
Diabetes Mellitus and hypertension.  The relevant evidence of 
record includes the reports of private treatment, several 
statements from the veteran's friends and family, and the 
veteran's hearing testimony.

The veteran's service medical records are negative for 
complaints of, or treatment for, hypertension or diabetes.  
Blood pressure readings from service include 124/72 in July 
1978, 90/62 in May 1981, and 120/78 and 110/58 in July 1981. 

Many private treatment records, dated from 1995 to present, 
indicate that the veteran has received ongoing treatment 
since that time for both his diabetes and his hypertension.  

A private medical record dated January 1995 indicates that 
the veteran had a history of diabetes for three years, and 
hypertension for one year.  The veteran at that time was 
noted to have hypertension with questionable control, and 
diabetes with questionable control with glucose urea noted.

Of particular note is a private statement dated October 1995 
which indicates that the veteran had been diagnosed with 
diabetes for three years.

Also of record is a private medical record dated August 1998, 
which indicates that the veteran had been diagnosed with 
diabetes six years prior.

Several statements from the veteran's friends and family, 
dated April 2004, are of record.  A statement from the 
veteran's wife indicates that she recalled the veteran having 
symptomatology shortly after service that she felt was 
related to his present diagnoses of hypertension and 
diabetes.  A friend of the veteran indicated that he had 
known the veteran for 22 years, and that as far as he knew, 
the veteran was a diabetic for that entire time.  A statement 
from another friend indicated that she recalled the veteran 
was a diabetic and taking medication when he was discharged 
from the service.  A statement from another friend of the 
veteran indicated that she recalled the veteran in September 
2002 having heart palpitations, chest pain, and dizziness.  A 
letter from a person who served with the veteran indicated 
that he recalled discussing the veteran's medical problems 
and treatment for high blood pressure and diabetes with the 
veteran while still in service.

The veteran received a hearing before the undersigned Acting 
Veterans Law Judge in April 2004.  At that time, the veteran 
reported that he first experienced symptomatology that was 
later linked to diagnoses of hypertension and diabetes in 
service.  The veteran described in detail the symptomatology 
he experienced in service.  The veteran also reported that he 
was first diagnosed with hypertension and diabetes in the 
early 1990s.


Analysis

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131.  

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and certain chronic disorders, including 
hypertension and diabetes mellitus, become manifest to a 
degree of at least 10 percent within one year from the date 
of termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).

Lay statements are considered to be competent evidence with 
regard to descriptions of symptoms of disease or disability 
or an injury.  However, when the determinative issue involves 
a question of medical diagnosis or causation, as here, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  The veteran does not possess 
any specialized training and it is not contended otherwise.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for diabetes.  In 
this regard, while the veteran has reported that he had 
symptomatology consistent with diabetes in service, the 
veteran's service medical records are completely negative for 
any complaints of, or treatment for, diabetes.  In addition, 
the evidence of record does not indicate that the veteran was 
diagnosed with diabetes any earlier than 1992, ten years 
after the veteran's seperation from service.  Although 
statements from those who served with the veteran and 
observed him during service indicate that he was treated in 
service and shortly thereafter for diabetes, these statements 
are in direct conflict with the veteran's service medical 
records, which show no treatment for diabetes, and the 
private medical evidence of record, which indicates the 
veteran was first diagnosed with diabetes 10 years after his 
seperation from service.  With no medical evidence having 
been presented to link the veteran's present diagnosis of 
diabetes to service, the Board finds that the preponderance 
of the evidence is against the grant of service connection 
for diabetes.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990).

Again taking into account all relevant evidence, the Board 
finds that service connection is also not warranted for 
hypertension.  In this regard, while the veteran has also 
reported that he had symptomatology consistent with 
hypertension in service, the veteran's service medical 
records are completely negative for any complaints of, or 
treatment for, hypertension.  The veteran's blood pressure 
readings in service were normal.  In addition, the evidence 
of record does not indicate that the veteran was diagnosed 
with hypertension any earlier than 1994, twelve years after 
the veteran's seperation from service.  Although statements 
from those who served with the veteran and observed him 
during service indicate that he was treated in service and 
shortly thereafter for hypertension, these statements are in 
direct conflict with the veteran's service medical records, 
which show no treatment for hypertension, and normal blood 
pressure readings, and the private medical evidence of 
record, which indicates the veteran to first be diagnosed 
with hypertension over ten years after his seperation from 
service.  With no medical evidence having been presented to 
link the veteran's present diagnosis of hypertension to 
service, the Board finds that the preponderance of the 
evidence is against the grant of service connection for 
hypertension.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990).

As a final point, it is noted that even though the existence 
of Diabetes Mellitus and hypertension is clear in this case, 
the Board points that an VA examination or opinion for 
clarification purposes or otherwise is not necessary as the 
evidence of record indicating that the veteran does suffer 
from this disability does not indicate or suggest that any 
such disability may be associated with the veteran's service, 
and as noted hereinabove, neither disability was shown or 
suggested to exist in service or in the years following 
service.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); see also 
Wells v. Principi, 326 F.3d. 1381 (Fed. Cir. 2003).  

Further, there is otherwise no further development required 
with respect to this claim because no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  See 38 U.S.C.A. § 5103(a)(2) (West 2002).  




ORDER

Entitlement to service connection for Diabetes Mellitus is 
denied.

Entitlement to service connection for hypertension is denied.


REMAND

As to the veteran's claim of entitlement to service 
connection for the residuals of a right fifth finger crush 
injury, the Board notes that the veteran's service medical 
records clearly indicate that he sustained a crushing injury 
to his right fifth finger in August 1980.  In the veteran's 
hearing testimony in April 2004, he indicated that his finger 
still had residuals from that accident, and a scar was noted 
on the veteran's right fifth finger.  As such, the Board is 
of the opinion that the veteran should be provided with a VA 
examination to determine whether the veteran still has any 
residual disability from the crush injury to his finger in 
service.

Accordingly, this claim is remanded for the following 
development:

1.	The veteran should be afforded a VA 
examination to determine the etiology and 
severity of any diagnosed disability of 
the fifth finger of the right hand.  The 
claims folder should be made available to 
the examiner, and the examiner should 
verify in the report that the claims 
folder was reviewed.  All necessary tests 
and studies should be completed.  
Following the examination, the examiner 
is requested to render an opinion as to 
whether it is as likely as not that the 
veteran currently has any right fifth 
finger disability which is related to the 
veteran's August 1980 crushing injury to 
the right fifth finger in service.  A 
complete rational for any opinion 
expressed should be included in the 
report.

2.	Thereafter, the RO should re-adjudicate 
the claim on appeal.  If any benefit 
sought is not granted, the veteran should 
be furnished a supplemental statement of 
the case, and provided an opportunity to 
respond.  The case should then be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	J.A. MARKEY 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


